Citation Nr: 0813049	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint syndrome (TMJ).

2.  Entitlement to service connection for a urinary tract 
infection.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bronchitis.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to post traumatic stress disorder 
(PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973 and from February 1982 to December 1992.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal of a 
rating decision of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to a rating in excess of 10 percent 
for TMJ and entitlement to service connection for bronchitis 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a urinary tract 
infection that has been related by competent evidence to 
service.

2.  By decision dated in November 1993, the RO denied the 
veteran's claim for entitlement to service connection for a 
respiratory infection; she did not appeal and that decision 
and it became final.  

3.  The RO's November 1993 decision represents the last final 
disallowance of entitlement to service connection for a 
respiratory disorder.  

4.  Evidence received since the RO's November 1993 decision 
is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a urinary tract 
infection have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The evidence submitted since the RO's November 1993 
decision denying service connection for a respiratory 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim For Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate that she was 
treated for a urinary tract infection in service; however, 
upon examination at separation, no urinary tract infection 
was found.  As a result, the single in-service episode is 
considered to have been acute and transitory and not a sign 
of a chronic disability.

Since service, the veteran has received treatment for vaginal 
infections in 1999 and 2002.  However, not since that time 
has she sought treatment regarding similar symptoms or been 
diagnosed with a urinary tract infection.  Without evidence 
of a current diagnosis, no claim can be made.  

As service connection may only be granted for a current 
disability, when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 
1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
.
The Board has also considered the veteran's statements that 
she has had chronic urinary tract infections since service.  
In this vein, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued urinary tract infections since active service is 
inconsistent with other evidence of record.  Indeed, while 
she stated that this disorder began in service, the 
separation examination was absent of any complaints of such 
an infection. 

Moreover, the post-service evidence does not reflect 
treatment referable to such an infection for years following 
active service.  Therefore, the Board finds the statements of 
urinary tract infections since service of less probative 
value on the issue of continuity.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Claim To Reopen

The veteran claims that she has submitted new and material 
evidence sufficient to reopen her claim for bronchitis.  A 
claim for a respiratory disorder was previously denied by the 
RO in a November 1993 rating decision.  While an unappealed 
rating decision is final, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the last final disallowance, the veteran's 
service medical records and post-service medical records were 
in the claims file and considered.  The service medical 
records were noted to be negative for diagnoses of bronchitis 
at separation despite diagnoses of bronchitis in service that 
were determined to have been acute and transitory rather than 
chronic.  Post-service medical records also showed no current 
diagnosis of bronchitis.  As she had submitted no evidence of 
a current diagnosis that was related to anything in service, 
the claim was denied.

Since the last final disallowance of this claim, VA treatment 
records have been submitted.  The veteran's VA treatment 
records indicate that she is currently being treated for both 
chronic bronchitis.  

In this case, reopening will be granted as the evidence 
received since the last final rating decision is both new and 
material.  The medical records are new as they were not of 
record at the time of the last final disallowance.  These 
records are also material as they relate to an unestablished 
fact necessary for her claim of service connection, that of a 
current diagnosis.  

Additionally, this new evidence of a current diagnosis raises 
a reasonable possibility of substantiating the claim as she 
was treated for bronchitis in service and it has subsequently 
been characterized as a chronic condition.  

As she has submitted evidence that is both new and material 
to the previously disallowed claim for service connection for 
bronchitis, the claim for service connection for bronchitis 
is reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service medical records.  While the veteran was 
not afforded a VA medical examination regarding her claim for 
service connection for urinary tract infection, VA need not 
obtain such an examination for the veteran as she has not 
provided any evidence other than her own testimony that she 
currently has a urinary tract infection that is related to 
service.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim for service connection.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the claim based on new and material evidence, 
inasmuch as the Board is reopening the claim, the veteran 
will not be prejudiced by the Board's decision even if the 
notice and duty to assist provisions contained in the law had 
not been completely satisfied.  




ORDER

Service connection for a urinary tract infection is denied.

New and material evidence having been submitted, the 
application to reopen the claim for bronchitis is granted.


REMAND

The veteran claims that her TMJ is productive of more 
limitation of motion than is represented by a 10 percent 
disability rating.  While VA treatment records indicate 
complaints of pain and limitation of motion, the exact 
measurements of such limitation of motion have not been made 
in those records.  As such, a VA examination must be 
undertaken in order to determine the amount of limitation of 
motion cause as a result of the veteran's service-connected 
TMJ.

The veteran claims entitlement to service connection for 
hypertension as secondary to her service-connected PTSD.  The 
RO only previously adjudicated her claim as a claim to reopen 
a previously denied claim for entitlement to hypertension on 
a direct basis.  However, as this is a different claim for 
entitlement on a secondary basis, reopening is not necessary 
and the RO must first adjudicate the claim on a secondary 
basis as the RO is the agency of original jurisdiction.  As 
such, the claim must be remanded for such adjudication.

The veteran claims entitlement to service connection for 
bronchitis.  This claim was reopened above and must be 
remanded for further development.  The veteran was diagnosed 
with bronchitis in service and has since been repeatedly 
treated for bronchitis which has been characterized as 
chronic.  A VA medical examination is necessary to determine 
if the veteran's current chronic bronchitis is related to 
manifestations in service.

Accordingly, the case is REMANDED for the following action:

1. Obtain outpatient treatment records 
from the VA Medical Center in Bay Pines, 
Florida for the period from October 2003 
to the present.

2.  Make arrangements with the appropriate 
medical facility for the veteran to be 
afforded an examination to determine the 
current severity of her service-connected 
TMJ.  The claims folder must be made 
available to the examiner in conjunction 
with the examination and a note of the 
examiner's review of the claims folder 
must accompany the examination report.  
Any testing deemed necessary should be 
performed.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of her chronic bronchitis.  Have 
the examiner review the claims folder in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran currently have 
chronic bronchitis?

b.  If so, is it at least as likely as 
not that the veteran's current 
diagnosis is related to service?

4.  Thereafter, readjudicate the claims 
for entitlement to an increased rating for 
TMJ and entitlement to service connection 
for bronchitis and if either remains 
denied issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

5.  Additionally, readjudicate the claim 
for entitlement to service connection for 
hypertension AS SECONDARY to the veteran's 
service-connected PTSD.  If the issue 
remains denied, issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


